Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 1 of 10. PageID #: 6




                       EXHIBIT A
     Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 2 of 10. PageID #: 7




Fadi Kayyali And Rola Elsaadi-39171 Woodland Trail Avon, OH
                                                                                                      •,t.\
44011]
                                                                                                "en



                     IN THE COURT OF COMMON PLEASE
                         CUYAHOGA COUNTY, OHIO                               i"Ld   11:,2 - I     P 12: 58
                                                                                         07 CCU-J:3
                                                                                            COUNT(
FADI KAYYALI AND ROLA ELSAADI
                                                          Civil Action
      Plaintiffs, pro se
                                                             COMPLAINT
v.

AMERICAN ARBITRATION
                                                    Judge:                  Complaint
ASSOCIATION.
                                                               MICHAEL P SHAUGHNF
                                                               CV 21 944565
     Defendant.




      Plaintiffs,     Fadi      Kayyali    and     Rola      Elsaadi     collectively

"Plaintiffs"),      by    way     of    Complaint         against      the   American

Arbitration Association ("AAA") say:

                           JURISDICTION AND VENUE

      1. Plaintiffs      assert   and     allege   that      Defendants'     conduct,

         collectively and individually, constitutes violations of

         various civil causes of action.

      2. Said violations have impacted Plaintiffs, who resides at

         39171 Woodland Trail Avon, OH 44011, Lorain County, Ohio.
Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 3 of 10. PageID #: 8
                 •                                S
 3. This Court has venue to hear this case pursuant to Ohio

    Civ. R. 3(b)(1) and (3), in that the AAA office is located

    at     600       Superior      Avenue      East,      Suite      1300

    Cleveland, OH 44114, the underlying Arbitration was decided

    by Arbitrator Zeiser, located in Cleveland, Ohio, during a

    hearing that took place at the same above address and the

    negligent and reckless conduct of the Defendant impacted

    Plaintiffs, located at 39171 Woodland Trai Avon, OH 44011.

                             DEFENDANTS


 4. Defendant, American Arbitration Association, is a natural

    person, with offices located at 600 Superior Avenue East,

    Suite 1300 Cleveland, OH 44114.

 5. Mr. Daniel g. Zeiser served as the arbitrator during the

    course of the Arbitration captioned M Ammar Alkatib and

    Global Progressive Services, LLC, Fadi Kayyali and Rola

    Elsaadi- Case No. 01-19-0000-9077 (Arbitrator's File No.:

    19014) (hereinafter referred to as the "Arbitration").

 6. Mr. Zeiser is an Arbitrator, assigned to matters through

    AAA, with offices located in Cleveland Ohio.             Mr. Zeiser

    presided over the Arbitration.

 7. AAA is a dispute resolution forum, wherein Plaintiff was a

    party to an action.



                          STATEMENT OF FACTS
Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 4 of 10. PageID #: 9

                   •
 8. Plaintiffs were parties to an employment agreement with M.

    Ammar    Alkatib.   Both   parties     filed   various    employment

    related claims that ultimately resulted in the matter being

    sent to Arbitration.

 9. On April 22, 2020, Arbitrator Zeiser issued his final award

    (the "Award").

 10.   Plaintiffs Did not receive a copy of same until September

    1, 2020 - roughly four (4) months late.

 11.   Defendants' failure to property serve Plaintiffs with a

    copy of same resulted in grave prejudice to Plaintiffs.

 12.   More specifically, Arbitrator Zeiser through the AAA

    emailed the Award to an incorrect email address. Moreover,

    the Arbitration failed to serve the Award through any other

    manner.

 13.   AAA    appears   to   have    no   procedure   in   place   and/or

    mechanism in place to ensure this precise occurrence does

    not take place.

 14.   Initially, Plaintiffs were unaware of a final decision

    until after the period to file an appeal had expired and

    after    Mr.   Alkatib   had    sought to enforce      his judgment,

    including placing a lien on Mr. Kayyali's home.

 15.   As a result of Defendants' failures, Plaintiffs have

    suffered irreparable harm, including substantial loss of

    money and reputation.
Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 5 of 10. PageID #: 10

                •                                        •
                     PLAINTIFF'S FIRST CAUSE OF ACTION
                NEGLIGENCE/VIOLATION OF REASONABLE CARE




 16.   Plaintiffs     incorporate       by    reference      the    allegations

    contained in      the above       Paragraphs of the            Complaint as

    though fully restated herein.

 17.   Defendant    AAA    is   the    venue     wherein     the    Arbitration

    occurred.

 18.   Defendant Zeiser is an Arbitrator, assigned by AAA to

    hear the Arbitration.

 19.   Defendants AAA is aware of the legal obligation to serve

    an Award on parties to a hearing.                    Moreover, the AAA is

    aware of the legal standard for service.

 20.   Defendant AAA is aware of the repercussions that may

    result in the event a party to an action is not served with

    an Award.

 21.   Despite issuing an Award on April 22, 2020, Plaintiffs

    did not receive same until September 1, 2020. In addition,

    the Plaintiffs in this action put the AAA and Zeizer on

    notice about their intentions to appeal the decision once

    the final award is issued (The Plaintiffs sent an email to

    the arbitrator in that respect).

 22.   Mr. Zeiser and through the AAA emailed the Award to an

    incorrect email address although the AAA and Mr. Zeiser
Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 6 of 10. PageID #: 11

                    I                                        •
    have Always used the correct Plaintiff's email address,

    it's not very clear why did the AAA send it to a wrong

    email address.

 23.     Defendant AAA took no other action to ensure Plaintiffs

    were served with the Award.

 24.     Defendant, AAA, did not confirm the Award was received

    by Plaintiffs.

 25.     Rather,     Defendant,       AAA,    either      did    not    care   and/or

    simply forgot about their obligations and never effected

    service on Plaintiffs.

 26.     As   a   result of       the foregoing          failures      by   Defendant

    Plaintiffs sustained serious and irreparable injuries.



                         PLAINTIFFS' THIRD CAUSE OF ACTION
                                RES IPSA LOQUITOR


 27.     Plaintiffs reallege and reaffirm the above Paragraphs 1-

    26    of      this    Complaint      as    though        fully     restated      and

    incorporated herein.

 28.     At all times material hereto, Plaintiffs were party to

    an    Arbitration        presided      over     by   Zeiser      and    hosted    by

    Defendant, AAA.
Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 7 of 10. PageID #: 12




 29.     Following         the     completion      of     a    hearing,    and    the

    preparation of an Award, Defendant, AAA, had an obligation

    to serve a copy of the Award on Plaintiffs.

 30.     Without Defendant's failure to properly serve Plaintiffs

    with the Award, Plaintiffs would not have suffered the

    damages set forth herein.

 31.     As    a    direct       and    proximate        result   of     Defendant's

    negligence, Plaintiffs sustained serious and irreparable

    damages.

                          PLAINTIFFS' FOURTH CAUSE OF ACTION

                                   PUNITIVE DAMAGES


 32.     Plaintiffs reallege and reaffirm the above Paragraphs 1-

    31    of       this     Complaint      as    though       fully    restated   and

    incorporated herein.

 33.     Defendant, AAA, has a policy related to the service of

    Awards.

 34.     Plaintiffs         were     entitled,     and    legally      required   to,

     receive the Award from the Arbitration.

  35.    Defendant AAA was aware of the potential repercussions

    to Plaintiff if he never received the Award and/or received

     the Award after the period for him to appeal same had

     elapsed. (the time to appeal an award through the AAA is
   Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 8 of 10. PageID #: 13

                    •                                   •
       only 3 months from the dated when the award was issued,

       which was April 22, 2020).

    36.     Defendant's   actions       and/or    inactions      were   in   total

       disregard of its duty to lawfully, effectively, and timely

       serve the Award upon Plaintiffs.

    37.     Defendant's conduct, as set forth above, was reckless,

       willful, wanton and/or malicious, entitling Plaintiffs to

       an   award of punitive damages and attorney fees on                     all

       counts alleged above.




                            PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully requests that this Court

grant the following relief:


    A. Order    Defendant    to   pay    actual     damages,     including    non-

       economic damages, to Plaintiffs injured by the conduct of

       the Defendants as set forth in this Complaint.

     B. Grant   Plaintiffs    its   costs        incurred   in   bringing     this

       action.

    C. Order Defendant to pay all court costs associated with this

       matter.

     D. Order Defendant to pay punitive damages to Plaintiffs.

     E. Grant such other relief as the court deems to be just,

       equitable, and appropriate.
  Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 9 of 10. PageID #: 14




                                  Respectfully Submitt d,




                                  391      odland Trail Avon, OH 44011
                                  1         -7882
                                    adikayaUU@-mail.com

                                  Rola Els,


                                  39171 Wo    land Trail Avon, OH 44011




                              JURY DEMAND

     Plaintiffs hereby demand a trial by jury on all issues so
triable in this matter.
       Case: 1:21-cv-00718-JPC Doc #: 1-1 Filed: 04/01/21 10 of 10. PageID #: 15




                                       Common Pleas Court of Cuyahoga County, Ohio

                                                                                                               no- -rue r A I ICC
               DESIGNATION FORM TO BE USED TO INDICATE THE'CW).-- " —^"

 F Crell                                     1ct      E/54A &IL                            .-) 12: 51
                                                                                                          Judge: MICHAEL P SHAUGHNESSY
 Plaintiff
 Vs.                                                                                                               CV 21 944565
                                                                      •"
fi tnertais            (bdrq-kor. pSLI. 4
  Defendant

   Has this case been previously filed and dismissed? YesO Nog
   Case #:                                 Judge:
   Is this case related to any new cases now pending or previously filed? Yes KNo U-3
   Case #:           kg— toreo—ot.011      Judge:     ('6i'fro%

  CIVIL CLASSIFICATIONS: Place an ik) In ONE elassilicatIon Only.


    professional Torts:                                                                      Foreclosures:
       1311 Medical Malpractice                                                            [Utilize Separate Foreclosure Designation Form
    0 1315 Dental Malpractice
    0 1316 Optometric Malpractice                                                            Commercial Docket:
    0 1317 Chiropractic Malpractice                                                          0 1386 Commercial Docket
    0 1312 Legal Malpractice                                                                 0 1387 Commercial Docket with Foreclosure
    0 1313 Other Malpractice
                                                                                             Administrative Appeals:
    Product Liability:                                                                       0 1540 Employment Services
    0 1330 Product Liability                                                                 0 1551 Other

    Other Torts:                                                                             ()the Chi;
    0 1310 Motor Vehicle Accident                                                            0 1500 Replevin/Attachment
    0 1314 Consumer Action                                                                   0  1382 Business Contract
    0 1350 Misc. Tort                                                                        0  1384 Real Estate Contract
                                                                                             0  1388 Consumer Debt
    Workers Compensation;                                                                    0  1390 Cognovit
    0 1550 Workers Compensation                                                              0  1391 Other Contracts
    0 1531 Workers Comp. Asbestos                                                            0  1490 Foreign Judgment
                                                                                             0 1491 Stalking Civil Protection Order
                                                                                             ik 1501 Misc. Other
                                                                                             0 1502 Petition to Contest Adam Walsh Act
                                                                                             0 1503 Certificate of Qualification for Employment


    Amount of Controversy:                                                                   Parties have previously attempted one of the
    0 None Stated                                                                            following prior to filing:
    0 Less than $25,00     s -                                                               0 Arbitration
    0 Prayer Amount     t         M     t kkik11, )                                          0 Early Neutral Evaluation
                                                                                             0 Mediation
                                                                                             ix  None


    I certify that tot i b at of my knowledge the within case is not related to any now pending or previously filed, expect as noted above.
      F."
           a 44            4' 1i         lp
                                      ell-
    Firm Name (Print or type)                                            Attorney of Record (Print or Type)


    Address                                                                Supreme Court 4
       al 7 l        (IreDot:1(61,ft 0.1     frev
                                                                           Email Address
    A
       dress
        von J                          Le..4-0t
                                                                           Signature

  S C(
    PI ne
        g         e2-) 111—                   .g
